*461Peb Curiam,
Mason, Chief Justice.
This was a bill brought by Isett to subject certain real estate to a vendor’s lien. The bill sets forth that the complainant being the owner of a half lot of ground in the town of Bloomington, on the 14th day of March, 1840, sold the same to the defendant Young, for the sum of six hundred and seventy-five dollars ; three hundred of which was paid down, and two notes given for the remainder. Tho complainant at the same time executed a title bond, conditioned to execute a deed upon the payment of the remainder of the purchase money. Before the notes became due, the defendant Young, removed from the territory ; selling at the same time the half lot aforesaid, and assigning said bond to the defendant Snyder, who purchased with a full knowledge of the facts above mentioned. The bill then alleges that Young is of doubtful solvency, so that to follow and prosecute him abroad would be without avail. Upon this state of alleged facts, he asks the enforcement of his lien against the present possessor of the premises.
To this bill the defendants demurred, which demurrer was overruled and a decree entered pursuant to the prayer of the bill. We are now to enquire whether the court below erred in thus overruling the demurrer. The decision of this question depends entirely upon that of the right of the complainant to enforce a vendor’s lien under the circumstances set forth in the bill.
Snyder being a purchaser with notice of the complainant’s equity, is in no better situation than his co-defendant would have been had he remained still in the ownership and possession of the property. The only possible doubt in this case is, as to the vendor’s lien applying to equitable titles like that held by the defendants. The decisions in Blackford are directly in point, and we shall adopt the rule there laid down, see 1 Blackford, 246 and 416.
Decree affirmed.